Exhibit 10.9


Execution Version


PAYMENT GUARANTY
This PAYMENT GUARANTY (as amended, modified, supplemented or restated from time
to time, this “Guaranty”) is made and entered into by ARES COMMERCIAL REAL
ESTATE CORPORATION, a Maryland corporation, whose address is One Wacker Drive,
48th Floor, Chicago, IL 60606 (“Guarantor”), for the benefit of U.S. BANK
NATIONAL ASSOCIATION, a national banking association whose address is 13737 Noel
Road, Suite 800, Galleria North Tower 1, Dallas, Texas 75240 (“Buyer”) on this
August 1, 2016 This Guaranty is made with reference to the following facts (with
some capitalized terms being defined below):
A.    ACRC Lender US LLC, a Delaware limited liability company, as seller
(“Seller”), and Buyer have entered into that certain Master Repurchase and
Securities Contract, dated as of the date hereof (as the same may be amended,
modified, supplemented or restated, the “Repurchase Agreement”), pursuant to
which the Buyer may, from time to time, purchase certain Eligible Mortgage Loans
from Seller with a simultaneous agreement from Seller to repurchase such
Eligible Mortgage Loans at a date certain or on demand (the “Transactions”);
B.    Buyer has requested, as a condition of entering into the Repurchase
Agreement, that Guarantor deliver to Buyer this Guaranty;
C.    Guarantor indirectly owns 100% of Seller;
D.    Guarantor will benefit if Buyer enters into the Repurchase Agreement with
Seller, and desires that Buyer enter into the Repurchase Agreement with Seller;
and
E.    Buyer would not enter into the Repurchase Agreement with Seller unless
Guarantor executed this Guaranty. This Guaranty is therefore delivered to Buyer
to induce Buyer to enter into the Repurchase Agreement.
NOW, THEREFORE, in exchange for good, adequate, and valuable consideration, the
receipt of which Guarantor acknowledges, and to induce Buyer to enter into the
Repurchase Agreement, Guarantor agrees as follows:
1.    Definitions. For purposes of this Guaranty, the following terms shall be
defined as set forth below. In addition, any capitalized term defined in the
Repurchase Agreement but not defined in this Guaranty shall have the same
meaning in this Guaranty as in the Repurchase Agreement.
(a)    “Available Borrowing Capacity” means, with respect to any Person, on any
date of determination, the total unrestricted borrowing capacity which may be
drawn (taking into account required reserves and discounts) upon by such Person
or its Subsidiaries, at such Person’s or its Subsidiaries’ request based upon
approved but undrawn amounts, under committed credit facilities or repurchase
agreements which provide financing to such Person or its Subsidiaries.
(b)     “Capital Lease Obligations” means, with respect to any Person, the
amount of all obligations of such Person to pay rent or other amounts under a
lease of property to the extent and in the amount that such obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person.
(c)    “Cash” means coin or currency of the United States of America or
immediately available federal funds, including such funds delivered by wire
transfer.
(d)    “Cash Equivalents” means any of the following, to the extent owned by
Guarantor or any of its Subsidiaries free and clear of all Liens and having a
maturity of not greater than 90 days from the date of issuance thereof: (i)
readily marketable direct obligations of the government of the United States or
any agency or instrumentality thereof or obligations unconditionally guaranteed
by the full faith and credit of the government of the United States, (ii)
certificates of deposit of or time deposits with Buyer or a member of the
Federal Reserve System that issues (or the parent of which issues) commercial
paper rated as described in clause (iii) below, is organized under the laws of
the United states or any State thereof and has combined capital and surplus of
at least $500,000,000, (iii) commercial paper in an aggregate amount of not more
than $50,000,000 per issuer outstanding at any time, issued by any corporation
organized under the laws of any State of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P, (iv) repurchase obligations of any commercial bank
satisfying the requirements of clause (ii) of this definition, having a term of
not more than seven days with respect to securities issued or fully guaranteed
or insured by the United States Government, (v) securities with maturities of 90
days or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s, (vi) securities with
maturities of 90 days or less from the date of acquisition backed by standby
letters of credit issued by any commercial bank satisfying the requirements of
clause (ii) of this definition or (vii) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(i) through (vi) of this definition.
(e)    “Cash Liquidity” means, at any date of determination, the sum of
unrestricted (i) Cash plus (ii) Cash Equivalents.
(f)    “Debt Service” means for any Test Period, the sum of (a) Interest Expense
for any Person for such period, determined on a consolidated basis, and (b) all
regularly scheduled principal payments made with respect to Indebtedness of such
Person and its subsidiaries during such period, other than any voluntary
prepayment or prepayment occasioned by the repayment of an underlying asset, or
any balloon, bullet, margin or similar principal payment which repays such
Indebtedness in part or in full.
(g)    “EBITDA” means with respect to any Person and for any Test Period, an
amount equal to the sum of (a) Net Income (or loss) of such Person (prior to any
impact from minority or non-controlling interests or joint venture net income
and before deduction of any dividends on preferred stock of such Person), plus
the following (but only to the extent actually included in determination of such
Net Income (or loss)): (i) depreciation and amortization expense (other than
those related to capital expenditures that have not been included in the
calculation of Fixed Charges), (ii) Interest Expense, (iii) income tax expense,
and (iv) extraordinary or non‑recurring gains, losses and expenses, including
but not limited to transaction expenses relating to business combinations, other
acquisitions and unconsummated transactions, (v) unrealized loan loss reserves,
impairments associated with owned real estate, and other similar charges,
including but not limited to reserves for loss sharing arrangement associated
with mortgage servicing rights, (vi) realized losses on loans and loss sharing
arrangements associated with mortgage servicing rights and (vii) unrealized
gains, losses and expenses associated with (A) derivative liabilities including
but not limited to convertible note issuances and (B) mortgage servicing rights
(other than the initial revenue recognition of recording an asset), plus
(b) such Person’s proportionate share of Net Income (prior to any impact from
minority or non-controlling interests or joint venture net income and before
deduction of any dividends on preferred stock of such Person) of the joint
venture investments and unconsolidated Affiliates of such Person, all with
respect to such period.
(h)     “Fixed Charge Coverage Ratio” means EBITDA (as determined in accordance
with GAAP) for the immediately preceding twelve (12) month period ending on the
last date of the applicable Test Period, divided by the Fixed Charges for the
immediately preceding twelve (12) month period ending on the last date of the
applicable Test Period; provided that the “Fixed Charge Coverage Ratio” and
associated components thereof shall be determined without regard to the effects
of consolidation of any issuer of a Specified Third Party Securitization on the
financial statements of the Guarantor under Accounting Standards Codification
Section 810, as amended, modified or supplemented from time to time, or
otherwise under GAAP.
(i)    “Fixed Charges” means at any time, the sum of (a) Debt Service, (b) all
preferred dividends that such Person is required, pursuant to the terms of the
certificate of designation or other similar document governing the rights of
preferred shareholders, to pay and is not permitted to defer, (c) Capital Lease
Obligations paid or accrued during such period and (d) any amounts payable under
any Ground Lease.
(j)    “GAAP” means with respect to the financial statements or other financial
information of any Person, generally accepted accounting principles in the
United States which are in effect from time to time, consistently applied.
(k)    “Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of twenty (20) years or more from the date on which such leased
property was financed, (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor or with such
consent given, (c) the obligation of the lessor to give the holder of any
mortgage lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such ground lease will not be
terminated until the holder has had a reasonable opportunity to cure or complete
foreclosure, and fails to do so, (d) reasonable transferability of the lessee’s
interest under such ground lease, including ability to sublease, and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.
(l)    “Guaranteed Obligations” means
(i)    Seller’s obligations (without regard to any limitation of recourse
against Seller) under the Transaction Documents:
(a)    to fully and promptly pay the Repurchase Price and other sums owed under
the Transaction Documents at the times and according to the terms required by
the Transaction Documents, without regard to any modification, suspension, or
limitation of such terms not agreed to by Buyer, such as a modification,
suspension, or limitation arising in or pursuant to any Insolvency Proceeding
affecting Seller (even if any such modification, suspension, or limitation
causes Seller’s obligation to become discharged or unenforceable); and
(b)    to pay all other sums expended by Buyer or Buyer’s designee or nominee
acting on Buyer’s behalf in exercising Buyer’s rights and remedies under the
Transaction Documents, including Buyer’s Legal Costs relating to the
Transactions and enforcement of remedies pursuant to the Transaction Document;
and
(c)    to fully and promptly pay any and all Losses actually incurred by Buyer
arising out of or relating to any of the following:
(i)    any misappropriation or conversion by Seller or Guarantor, or any Person
that Controls Seller or Guarantor, of Income or other amounts payable to Buyer
in violation of the Transaction Documents;
(ii)    any action taken by Seller in violation of Section 24 of the Repurchase
Agreement;
(iii)    Seller’s failure to obtain Buyer’s prior written consent to any
voluntary or involuntary Lien on any Purchased Mortgage Loan in violation of the
Transaction Documents;
(iv)    Seller or Guarantor, or any Person that Controls Seller or Guarantor,
objecting, opposing or taking a position inconsistent with (A) Buyer seeking
relief from the automatic stay under the Bankruptcy Code or Buyer’s position
that the automatic stay under the Bankruptcy Code is inapplicable due to one or
more safe harbor provisions under the Bankruptcy Code, (B) Buyer taking any
action to foreclose on the Purchased Mortgage Loans in accordance with the
Repurchase Agreement or (C) Buyer taking any other remedial action permitted
under the Transaction Documents or Requirements of Law (other than the exercise
of compulsory counterclaims);
(v)    Seller or Guarantor, or any Person that Controls Seller or Guarantor,
asserts any position that, or any court of competent jurisdiction holding that,
(A) any transaction under the Transaction Documents or any Transaction is or
constitutes a fraudulent conveyance or is otherwise voidable under any
applicable Insolvency Law or (B) any transfer of a Purchased Mortgage Loan from
an Affiliate of Seller to Seller was not a true sale of the Purchased Mortgage
Loan to Seller;
(vi)    any sale, transfer, pledge of or Lien on any Purchased Mortgage Loans in
violation of the terms of the Repurchase Agreement;
(vii)    a Change of Control in violation of the terms of the Repurchase
Agreement;
(viii)    Seller or Guarantor filing a voluntary case under any applicable
Insolvency Law now or hereafter in effect by or against Seller or Guarantor or
any substantial part of its assets or property;
(ix)    the filing of a decree or order of relief by a court having jurisdiction
with respect to Seller or Guarantor or any substantial part of its assets or
property under any applicable Insolvency Law now or hereafter in effect, or
appointing of a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, or ordering the winding–up or liquidation of Seller’s or Guarantor’s
affairs, and such decree or order shall remain unstayed and in effect for a
period of sixty (60) days,
(x)    any Person that Controls Seller or Guarantor filing, or joining in the
filing of any involuntary petition against Seller or Guarantor under any
applicable Insolvency Law, or, colluding with, soliciting or causing to be
solicited petitioning creditors for any involuntary petition against Seller or
Guarantor;
(xi)    Seller or Guarantor filing an answer consenting to, otherwise
acquiescing in, or joining in, any involuntary petition filed against it by any
Person under any applicable Insolvency Law, or colluding with, soliciting or
causing to be solicited petitioning creditors for any involuntary petition
against Seller or any Guarantor;
(xii)    Seller or Guarantor, or any Person that Controls Seller or Guarantor,
consenting to, acquiescing in, or joining in, an application for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for Seller or Guarantor or any substantial part of the applicable
Person’s assets or property; or
(xiii)    Seller or Guarantor making any general assignment for the benefit of
creditors or making a public disclosure or otherwise admitting in writing its
insolvency or inability to pay its debts as they become due, which admission is
used as evidence of Seller’s or Guarantor’s insolvency in connection with an
involuntary petition filed against Seller or Guarantor.
(m)    “Guarantor Litigation” means any litigation, arbitration, investigation,
or administrative proceeding of or before any court, arbitrator, or governmental
authority, bureau or agency that relates to or affects this Guaranty or any
asset(s) or property(ies) of Guarantor.
(n)     “Indebtedness” means with respect to any Person: (i) all indebtedness,
whether or not represented by bonds, debentures, notes, securities, or other
evidences of indebtedness, for the repayment of money borrowed, (ii) all
indebtedness representing deferred payment of the purchase price of property or
assets, (iii) all indebtedness under any lease which, in conformity with GAAP,
is required to be capitalized for balance sheet purposes, (iv) all indebtedness
under guaranties, endorsements, assumptions or other contingent obligations, in
respect of, or to purchase or otherwise acquire, indebtedness of others, and (v)
all indebtedness secured by a lien existing on property owned, subject to such
lien, whether or not the indebtedness secured thereby shall have been assumed by
the owner thereof; provided that “Indebtedness” shall be determined without
regard to the effects of consolidation of any issuer of a Specified Third Party
Securitization on the financial statements of such Person under Accounting
Standards Codification Section 810, as amended, modified or supplemented from
time to time, or otherwise under GAAP.
(o)    “Insolvency Proceeding” means any case under Title 11 of the United
States Code or any successor statute or any other insolvency, bankruptcy,
reorganization, liquidation, or like proceeding, or other statute or body of law
relating to creditors’ rights, whether brought under state, federal, or foreign
law.
(p)    Interest Expense” means with respect to any Person and for any Test
Period, the amount of total interest expense incurred by such Person, including
capitalized or accruing interest (but excluding interest funded under a
construction loan and the amortization of financing costs), plus such Person’s
proportionate share of interest expense from the joint venture investments and
unconsolidated Affiliates of such Person, all with respect to such period.
(q)    “Investment Securities” shall mean any of the following:
(1)    par value of negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of less than 1 year; or
(2)    par value of negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of 1-10 years; or
(3)    par value of negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of more than 10 years;
(4)    par value of single-class mortgage participation certificates in
book-entry form backed by single-family residential mortgage loans, the full and
timely payment of interest at the applicable certificate rate and the ultimate
collection of principal of which are guaranteed by the Federal Home Loan
Mortgage Corporation (excluding REMIC or other multi-class pass-through
certificates, collateralized mortgage obligations, pass-through certificates
backed by adjustable rate mortgages, securities paying interest or principal
only and similar derivative securities); or
(5)    par value of single-class mortgage pass-through certificates in
book-entry form backed by single-family residential mortgage loans, the full and
timely payment of interest at the applicable certificate rate and ultimate
collection of principal of which are guaranteed by the Federal National Mortgage
Association (excluding REMIC or other multi-class pass-through certificates,
pass-through certificates backed by adjustable rate mortgages collateralized
mortgage obligations, securities paying interest or principal only and similar
derivative securities); or
(6)    par value of single-class fully modified pass-through certificates in
book-entry form backed by single-family residential mortgage loans, the full and
timely payment of principal and interest of which is guaranteed by the
Government National Mortgage Association (excluding REMIC or other multi-class
pass-through certificates, collateralized mortgage obligations, pass-through
certificates backed by adjustable rate mortgages, securities paying interest or
principal only and similar derivatives securities); or
(7)    par value of all actively and regularly traded investment-grade
residential mortgage-backed securities; or
(8)    such other investments as Guarantor and Buyer may agree.
(r)    “Legal Costs” means all reasonable actual out-of-pocket costs and
expenses incurred by Buyer in any Proceeding or in obtaining legal advice and
assistance in connection with any Proceeding, any Guarantor Litigation, or any
default by Seller under the Transaction Documents or by Guarantor under this
Guaranty (including any breach of a representation or warranty contained in this
Guaranty), including reasonable attorneys’ fees, disbursements, and other
reasonable charges incurred by Buyer.
(s)    “Lien” means any mortgage, lien, encumbrance, charge or other security
interest, whether arising under contract, by operation of law, judicial process
or otherwise.
(t)     “Losses” means any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, fines, penalties, charges, fees,
judgments, awards, amounts paid in settlement of whatever kind or nature
(including but not limited to reasonable legal fees and other costs of defense
or enforcement).
(u)    “Net Income” means, with respect to any Person for any period, the net
income of such Person for such period as determined in accordance with GAAP.
(v)    “Proceeding” means any action, suit, arbitration, or other proceeding
arising out of, or relating to the interpretation or enforcement of, this
Guaranty or the Transaction Documents, including (i) an Insolvency Proceeding;
(ii) any proceeding in which Buyer endeavors to realize upon any Security or to
enforce any Transaction Document(s) (including this Guaranty) against Seller or
Guarantor whether or not Buyer prevails, and (iii) any proceeding commenced
(other than as described in clause (ii)) by Seller or Guarantor against Buyer in
which Buyer prevails.
(w)    “Recourse Indebtedness” means Indebtedness of a consolidated Subsidiary
of Guarantor for which Guarantor has provided a payment guarantee.
(x)    “Security” means any security or collateral held by or for Buyer for the
Transactions or the Guaranteed Obligations, whether real or personal property,
including any mortgage, deed of trust, financing statement, security agreement,
and other security document or instrument of any kind securing the Transactions
in whole or in part. “Security” shall include all assets and property of any
kind whatsoever pledged or mortgaged to Buyer pursuant to the Transaction
Documents.
(y)    “Specified Third Party Securitization”: Any securitization transaction
that was not established or sponsored by Guarantor or any of its respective
Affiliates.
(z)    “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity (heretofore, now or
hereafter established) of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are with those of such Person
pursuant to GAAP; provided that no issuer of a Specified Third Party
Securitization shall be considered a “Subsidiary” of Guarantor or any of its
Affiliates.
(aa)    “Tangible Net Worth” means, with respect to any Person and any date, all
amounts that would be included under capital or shareholder's equity (or any
like caption) on the balance sheet of such Person, minus (a) amounts owing to
that Person from any Affiliate thereof, or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with such
Person or any Affiliate thereof, (b) intangible assets, and (c) prepaid taxes
and/or expenses, plus deferred origination fees, net of deferred origination
costs, all on or as of such date; provided that “Tangible Net Worth” shall be
determined without regard to the effects of consolidation of any issuer of a
Specified Third Party Securitization on the financial statements of such Person
under Accounting Standards Codification Section 810, as amended, modified or
supplemented from time to time, or otherwise under GAAP. For sake of clarity,
mortgage servicing rights shall not be deemed to be intangible assets.
(bb)    “Test Period” means the time period from the first day of each calendar
quarter, through and including the last day of such calendar quarter.
(cc)    “Total Liquidity” means, at any date of determination, the sum of (i)
Cash Liquidity plus (ii) unencumbered Investment Securities; provided, that
“Total Liquidity” and associated components thereof shall be determined without
regard to the effects of consolidation of any issuer of a Specified Third Party
Securitization on the financial statements of Guarantor under Accounting
Standards Codification Section 810, as amended, modified or supplemented from
time to time, or otherwise under GAAP.
2.    Absolute Guaranty of All Guaranteed Obligations. Guarantor unconditionally
and irrevocably guarantees Seller’s prompt and complete payment, observance,
fulfillment, and performance of all Guaranteed Obligations when due. Guarantor
shall be liable for, and obligated to pay and perform, all Guaranteed
Obligations when due. All assets and property of Guarantor shall be subject to
recourse if Guarantor fails to pay and perform any Guaranteed Obligation(s) when
and as required to be paid and performed pursuant to the Transaction Documents.
3.    Nature and Scope of Liability. Guarantor’s liability under this Guaranty
is primary and not secondary. Guarantor’s liability under this Guaranty shall be
in the full amount of all Guaranteed Obligations, including any interest,
default interest, actual, out-of-pocket costs and fees (including Legal Costs)
payable by Seller under the Repurchase Agreement.
4.    Changes in Transaction Documents. Without notice to, or consent by,
Guarantor, and in Buyer’s sole and absolute discretion and without prejudice to
Buyer or in any way limiting or reducing Guarantor’s liability under this
Guaranty but subject, in each case, to the terms of the Transaction Documents,
Buyer may: (a) grant extensions of time, renewals or other indulgences or
modifications to Seller or any other party under any of the Transaction
Document(s), (b) change, amend or modify any Transaction Document(s), (c)
authorize the sale, exchange, release or subordination of any Security, (d)
accept or reject additional Security, (e) discharge or release any party or
parties liable under the Transaction Documents, (f) foreclose or otherwise
realize on any Security, or attempt to foreclose or otherwise realize on any
Security, whether such attempt is successful or unsuccessful, (g) accept or make
compositions or other arrangements or file or refrain from filing a claim in any
Insolvency Proceeding, (h) engage in other or additional Transactions with
Seller in such amount(s) and at such time(s) as Buyer may determine, (i) credit
payments in such manner and order of priority to principal, interest or other
obligations as Buyer may determine in its discretion, and (j) otherwise deal
with Seller and any other party related to the Transactions or any Security as
Buyer may determine in its sole and absolute discretion. Without limiting the
generality of the foregoing, Guarantor’s liability under this Guaranty shall
continue even if Buyer alters any obligations under the Transaction Documents in
any respect or Buyer’s or Guarantor’s remedies or rights against Seller are in
any way impaired or suspended without Guarantor’s consent. If Buyer performs any
of the actions described in this paragraph, then Guarantor’s liability hereunder
shall continue in full force and effect even if Buyer’s actions impair, diminish
or eliminate Guarantor’s subrogation, contribution, or reimbursement rights (if
any) against Seller or otherwise adversely affect Guarantor or expand
Guarantor’s liability hereunder.
5.    Certain Financial Covenants.
(a)        Maximum Indebtedness to Tangible Net Worth Ratio. At the end of each
Test Period, Guarantor (and its consolidated Subsidiaries) shall have a ratio of
Indebtedness to Tangible Net Worth not more than 4.00 to 1.00.
(b)    Maximum Recourse Indebtedness to Tangible Net Worth Ratio. At the end of
each Test Period, Guarantor (and its consolidated Subsidiaries) shall have a
ratio of Recourse Indebtedness to Tangible Net Worth not more than 3.00 to 1.00.
(c)     Minimum Tangible Net Worth. At the end of each Test Period, Guarantor
shall have a minimum Tangible Net Worth of at least the sum of (i) eighty
percent (80%) of Guarantor’s Tangible Net Worth as of September 30, 2013 plus
(ii) eighty percent (80%) of the net proceeds (after deducting transaction
costs) Guarantor receives from equity issuances after September 30, 2013.
(d)    Minimum Fixed Charge Coverage Ratio. Guarantor’s Fixed Charge Coverage
Ratio for the immediately preceding twelve (12) month period ending on the last
day of the applicable Test Period shall be at least 1.25 to 1.00, with
compliance to be tested as of the end of each Test Period.
(e)    Minimum Total Liquidity. At the end of each Test Period, Guarantor (and
its consolidated Subsidiaries) shall have Total Liquidity of not less than the
lesser of (i) $10,000,000 and (ii) the greater of (x) $5,000,000 and (y) 5% of
Recourse Indebtedness; provided, that notwithstanding the foregoing or anything
herein to the contrary, in the event Guarantor’s Total Liquidity shall equal or
exceed $5,000,000 (such amount, the “Guarantor’s Actual Total Liquidity
Amount”), then Guarantor may satisfy the difference between the minimum Total
Liquidity requirement and the Guarantor’s Actual Total Liquidity Amount with
Available Borrowing Capacity.    
6.    Nature of Guaranty. Guarantor’s liability under this Guaranty is a
guaranty of payment of the Guaranteed Obligations, and is not a guaranty of
collection or collectability. Guarantor’s liability under this Guaranty is not
conditioned or contingent upon the genuineness, validity, regularity or
enforceability of any of the Transaction Documents. Guarantor’s liability under
this Guaranty is a continuing, absolute, and unconditional obligation under any
and all circumstances whatsoever (except as expressly stated, if at all, in this
Guaranty), without regard to the validity, regularity or enforceability of any
of the Guaranteed Obligations. Guarantor acknowledges that Guarantor is fully
obligated under this Guaranty even if Seller had no liability at the time of
execution of the Transaction Documents or later ceases to be liable under any
Transaction Document pursuant to Insolvency Proceedings. Guarantor shall not be
entitled to claim, and irrevocably covenants not to raise or assert, any
defenses against the Guaranteed Obligations that would or might be available to
Seller, other than actual payment and performance of all Guaranteed Obligations
in full in accordance with their terms. Guarantor waives any right to compel
Buyer to proceed first against Seller or any Security before proceeding against
Guarantor. Guarantor agrees that if any of the Guaranteed Obligations are or
become void or unenforceable (because of inadequate consideration, lack of
capacity, or Insolvency Proceedings), then Guarantor’s liability under this
Guaranty shall continue in full force with respect to all Guaranteed Obligations
as if they were and continued to be legally enforceable, all in accordance with
their terms before giving effect to the Insolvency Proceedings. Guarantor also
recognizes and acknowledges that its liability under this Guaranty may be more
extensive in amount and more burdensome than that of Seller. Guarantor waives
any defense that might otherwise be available to Guarantor based on the
proposition that a guarantor’s liability cannot exceed the liability of the
principal. Guarantor intends to be fully liable under the Guaranteed Obligations
regardless of the scope of Seller’s liability thereunder. Without limiting the
generality of the foregoing, if the Guaranteed Obligations are “nonrecourse” as
to Seller or Seller’s liability for the Guaranteed Obligations is otherwise
limited in some way, Guarantor nevertheless intends to be fully liable, to the
full extent of all of Guarantor’s assets, with respect to all the Guaranteed
Obligations, even though Seller’s liability for the Guaranteed Obligations may
be less limited in scope or less burdensome. Guarantor waives any defenses to
this Guaranty arising or purportedly arising from the manner in which Buyer
disburses the Purchase Price for the Transactions to Seller or otherwise, or any
waiver of the terms of any Transaction Document by Buyer or other failure of
Buyer to require full compliance with the Transaction Documents. Guarantor’s
liability under this Guaranty shall continue until all sums due under the
Transaction Documents have been paid in full and all other performance required
under the Transaction Documents has been rendered in full, except as expressly
provided otherwise in this Guaranty. Guarantor’s liability under this Guaranty
shall not be limited or affected in any way by any impairment or any diminution
or loss of value of any Security whether caused by (a) hazardous substances, (b)
Buyer’s failure to perfect a security interest in any Security, (c) any
disability or other defense(s) of Seller, or (d) any breach by Seller of any
representation or warranty contained in any Transaction Document.
7.    Waivers of Rights and Defenses. Guarantor waives any right to require
Buyer to (a) proceed against Seller, (b) proceed against or exhaust any
Security, or (c) pursue any other right or remedy for Guarantor’s benefit.
Guarantor agrees that Buyer may proceed against Guarantor with respect to the
Guaranteed Obligations without taking any actions against Seller and without
proceeding against or exhausting any Security; provided however, that Buyer
acknowledges and agrees that Seller has an unrestricted right to repurchase all
of the Purchased Mortgage Loans at any time in accordance with the Repurchase
Agreement (without regard to the existence of any Default or Event of Default
thereunder), upon payment of all amounts due and owing under the Transaction
Documents. Guarantor agrees that Buyer may unqualifiedly exercise in its sole
discretion (or may waive or release, intentionally or unintentionally) any or
all rights and remedies available to it against Seller without impairing Buyer’s
rights and remedies in enforcing this Guaranty, under which Guarantor’s
liabilities shall remain independent and unconditional. Guarantor agrees and
acknowledges that Buyer’s exercise (or waiver or release) of certain of such
rights or remedies may affect or eliminate Guarantor’s right of subrogation or
recovery against Seller (if any) and that Guarantor may incur a partially or
totally nonreimbursable liability in performing under this Guaranty. Guarantor
has assumed the risk of any such loss of subrogation rights, even if caused by
Buyer’s acts or omissions. If Buyer’s enforcement of rights and remedies, or the
manner thereof, limits or precludes Guarantor from exercising any right of
subrogation that might otherwise exist, then the foregoing shall not in any way
limit Buyer’s rights to enforce this Guaranty. Without limiting the generality
of any other waivers in this Guaranty, Guarantor expressly waives any statutory
or other right (except as set forth herein) that Guarantor might otherwise have
to: (i) limit Guarantor’s liability after a foreclosure sale or any other
exercise of remedies pursuant to the UCC, to the difference between the
Guaranteed Obligations and the fair market value of the property or interests
sold at such foreclosure sale or any other exercise of remedies pursuant to the
UCC, or to any other extent, (ii) otherwise limit Buyer’s right to recover a
deficiency judgment after any foreclosure sale, or (iii) require Buyer to
exhaust its Security before Buyer may obtain a personal judgment for any
deficiency. Any proceeds of a foreclosure or similar sale may be applied first
to any obligations of Seller that do not also constitute Guaranteed Obligations
within the meaning of this Guaranty. Guarantor acknowledges and agrees that any
nonrecourse provision or exculpation provided for in any Transaction Document,
or any other provision of a Transaction Document limiting Buyer’s recourse to
specific Security or limiting Buyer’s right to enforce a deficiency judgment
against Seller or any other person, shall have absolutely no application to
Guarantor’s liability under this Guaranty. To the extent that Buyer collects or
receives any sums or payments from Seller or any proceeds of a foreclosure or
similar sale, Buyer shall have the right, but not the obligation, to apply such
amounts first to that portion of Seller’s indebtedness and obligations to Buyer
(if any) that is not covered by this Guaranty, regardless of the manner in which
any such payments and/or amounts are characterized by the person making payment.
8.    Additional Waivers. Guarantor waives diligence and all demands, protests,
presentments and notices of every kind or nature, including notices of protest,
dishonor, nonpayment, acceptance of this Guaranty and the creation, renewal,
extension, modification or accrual of any of the Guaranteed Obligations.
Guarantor further waives the right to invoke any and all statutes of limitation
as a defense to Guarantor’s liability under this Guaranty of the enforcement of
this Guaranty. No failure or delay on Buyer’s part in exercising any power,
right or privilege under this Guaranty shall impair or waive any such power,
right or privilege.
9.    Loss Payment. To the extent that Guarantor at any time incurs any
liability under this Guaranty, Guarantor shall immediately pay Buyer (to be
applied on account of the Guaranteed Obligations) the amount provided for in
this Guaranty, without any requirement that Buyer demonstrate that the Security
is inadequate for the Transactions; that Buyer has suffered any loss; or that
Buyer has otherwise exercised (to any degree) or exhausted any of Buyer’s rights
or remedies with respect to Seller or any Security.
10.    Full Knowledge. Guarantor acknowledges, represents, and warrants that
Guarantor has had a full and adequate opportunity to review the Transaction
Documents, the transactions contemplated by the Transaction Documents, and all
underlying facts relating to such transactions. Guarantor represents and
warrants that Guarantor fully understands: (a) the remedies Buyer may pursue
against Seller and/or Guarantor in the event of a default under the Transaction
Documents, (b) the value (if any) and character of any Security, and (c)
Seller’s financial condition and ability to perform under the Transaction
Documents. Guarantor agrees to keep itself fully informed regarding all aspects
of the foregoing and the performance of Seller’s obligations to Buyer. Buyer has
no duty, whether now or in the future, to disclose to Guarantor any information
pertaining to Seller, the Transactions or any Security. At any time provided for
in the Transaction Documents, Guarantor agrees and acknowledges that an
Insolvency Proceeding affecting Guarantor, or other actions or events relating
to Guarantor (including Guarantor’s death, disability, or change in financial
position), as set forth in the Transaction Documents, may be event(s) of default
under the Transaction Documents.
11.    Representations and Warranties. Guarantor acknowledges, represents and
warrants as follows, and acknowledges that Buyer is relying upon the following
acknowledgments, representations, and warranties by Guarantor in entering into
the Transactions:
(a)    Transaction Documents. This Guaranty has been duly authorized, executed,
and delivered, and is fully valid, binding, and enforceable against Guarantor in
accordance with its terms, subject to bankruptcy, insolvency and other
limitations on creditors’ rights generally and to equitable principles.
(b)    No Conflict. The execution, delivery, and performance of this Guaranty
will not violate any provision of any applicable law, regulation, judgment,
order, decree, determination, or award of any court, arbitrator or governmental
authority, or of any mortgage, indenture, loan, or security agreement, lease,
contract or other agreement, instrument or undertaking to which Guarantor is a
party or that purports to bind Guarantor or any of Guarantor’s property or
assets to the extent that such violation could reasonably be expected to result
in a Material Adverse Change.
(c)    No Third Party Consent Required. No consent of any person (including
creditors or partners, members, stockholders, or other owners of Guarantor),
other than those consents obtained as of the date hereof, is required in
connection with Guarantor’s execution of this Guaranty or performance of
Guarantor’s obligations under this Guaranty. Guarantor’s execution of, and
obligations under, this Guaranty are not contingent upon any consent, license,
permit, approval, or authorization of, exemption by, notice or report to, or
registration, filing, or declaration with, any governmental authority, bureau,
or agency, whether local, state, federal, or foreign.
(d)    Authority. Guarantor has full power, authority, and legal right to
execute, deliver and perform its obligations under this Guaranty.
(e)    No Representations by Buyer. Guarantor delivers this Guaranty based
solely upon Guarantor’s own independent investigation and based in no part upon
any representation or statement by Buyer.
(f)    No Misstatements. No information, report, certificate, document,
financial statement, exhibit or schedule (other than projections and information
as to general economic or industry condition) prepared by or on behalf of
Guarantor and concerning a Seller Party or the Mortgaged Properties, and, to
Guarantor’s knowledge, all of the foregoing prepared by third parties, and, in
each case, furnished by or on behalf of such Seller Party, to Buyer in
connection with the Transaction Documents, when taken as a whole, do not contain
any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not materially misleading, in each
case, as of the date provided or specified therein, as applicable.
12.    Reimbursement and Subrogation Rights. Except to the extent that Buyer
notifies Guarantor to the contrary in writing from time to time:
(a)    General Deferral of Reimbursement. Guarantor waives any right to be
reimbursed by Seller for any payment(s) made by Guarantor on account of the
Guaranteed Obligations, unless and until all Guaranteed Obligations have been
paid in full and all periods within which such payments may be set aside or
invalidated have under applicable law expired. Guarantor acknowledges that
Guarantor has received adequate consideration for execution of this Guaranty by
virtue of Buyer’s entering into the Transactions (which benefits Guarantor, as
an owner or principal of Seller) and Guarantor does not require or expect, and
is not entitled to, any other right of reimbursement against Seller as
consideration for this Guaranty.
(b)    Deferral of Subrogation and Contribution. Guarantor agrees it shall have
no right of subrogation against Seller or Buyer and no right of subrogation
against any Security unless and until: (a) such right of subrogation does not
violate (or otherwise produce any result adverse to Buyer under) any applicable
law, including any Insolvency Law; (b) all amounts due under the Transaction
Documents have been paid in full and all other performance required under the
Transaction Documents has been rendered in full to Buyer; and (c) all periods
within which such payment may be set aside or invalidated have under applicable
law expired (such deferral of Guarantor’s subrogation and contribution rights,
the “Subrogation Deferral”).
(c)    Effect of Invalidation. To the extent that a court of competent
jurisdiction determines that Guarantor’s Subrogation Deferral is void or
voidable for any reason, Guarantor agrees, notwithstanding any acts or omissions
by Buyer that Guarantor’s rights of subrogation against Seller or Buyer and
Guarantor’s right of subrogation against any Security shall at all times be
junior and subordinate to Buyer’s rights against Seller and to Buyer’s right,
title, and interest in such Security.
(d)    Claims in Insolvency Proceeding. Guarantor shall not file any claim in
any Insolvency Proceeding affecting Seller unless Guarantor simultaneously
assigns and transfers such claim to Buyer, without consideration, pursuant to
documentation fully satisfactory to Buyer. Guarantor shall automatically be
deemed to have assigned and transferred such claim to Buyer whether or not
Guarantor executes documentation to such effect, and by executing this Guaranty
hereby authorizes Buyer (and grants Buyer a power of attorney coupled with an
interest, and hence irrevocable) to execute and file such assignment and
transfer documentation on Guarantor’s behalf. Buyer shall have the sole right to
vote, receive distributions, and exercise all other rights with respect to any
such claim, provided, however, that if and when the Guaranteed Obligations have
been paid in full Buyer shall release to Guarantor any further payments received
on account of any such claim.
13.    Waiver Disclosure. Guarantor acknowledges that pursuant to this Guaranty,
Guarantor has waived a substantial number of defenses that Guarantor might
otherwise under some circumstance(s) be able to assert against Guarantor’s
liability to Buyer. Guarantor acknowledges and confirms that Guarantor has
substantial experience as a sophisticated participant in substantial commercial
real estate transactions and is fully familiar with the legal consequences of
signing this or any other guaranty. In addition, Guarantor is represented by
competent counsel. Guarantor has obtained from such counsel, and understood, a
full explanation of the nature, scope, and effect of the waivers contained in
this Guaranty (a “Waiver Disclosure”). In the alternative, Guarantor has, with
advice from such counsel, knowingly and intentionally waived obtaining a Waiver
Disclosure. Accordingly Guarantor does not require or expect Buyer to provide a
Waiver Disclosure. It is not necessary for Buyer or this Guaranty to provide or
set forth any Waiver Disclosure, notwithstanding any principles of law to the
contrary. Nevertheless, Guarantor specifically acknowledges that Guarantor is
fully aware of the nature, scope, and effect of all waivers contained in this
Guaranty, all of which have been fully disclosed to Guarantor. Guarantor
acknowledges that as a result of the waivers contained in this Guaranty:
(a)    Actions by Buyer. Buyer will be able to take a wide range of actions
relating to Seller, the Transactions, and the Transaction Documents, all without
Guarantor’s consent or notice to Guarantor. Guarantor’s full and unconditional
liability under this Guaranty will continue whether or not Guarantor has
consented to such actions. Guarantor may disagree with or disapprove such
actions, and Guarantor may believe that such actions should terminate or limit
Guarantor’s obligations under this Guaranty, but such disagreement, disapproval,
or belief on the part of Guarantor will in no way limit Guarantor’s obligations
under this Guaranty.
(b)    Interaction with Seller Liability. Guarantor shall be fully liable for
all Guaranteed Obligations even if Seller has no liability whatsoever under the
Transaction Documents or the Transaction Documents are otherwise invalid,
unenforceable, or subject to defenses available to Seller. Guarantor
acknowledges that Guarantor’s full and unconditional liability under this
Guaranty (with respect to the Guaranteed Obligations as if they were fully
enforceable against Seller) will continue notwithstanding any such limitations
on or impairment of Seller’s liability.
(c)    Timing of Enforcement. Buyer will be able to enforce this Guaranty
against Guarantor even though Buyer might also have available other rights and
remedies that Buyer could conceivably enforce against the Security or against
other parties. As a result, Buyer may require Guarantor to pay the Guaranteed
Obligations earlier than Guarantor would prefer to pay the Guaranteed
Obligations, including immediately upon the occurrence of a default by Seller.
Guarantor will not be able to assert against Buyer various defenses, theories,
excuses, or procedural requirements that might otherwise force Buyer to delay or
defer the enforcement of this Guaranty against Guarantor. Guarantor acknowledges
that Guarantor intends to allow Buyer to enforce the Guaranty against Guarantor
in such manner. All of Guarantor’s assets will be available to satisfy Buyer’s
claims against Guarantor under this Guaranty.
(d)    Continuation of Liability. Guarantor’s liability for the Guaranteed
Obligations shall continue at all times until the Guaranteed Obligations have
actually been paid in full, even if other circumstances have changed such that
in Guarantor’s view Guarantor’s liability under this Guaranty should terminate,
except to the extent that any express conditions to the termination of this
Guaranty, as set forth in this Guaranty, have been satisfied.
14.    Buyer’s Disgorgement of Payments. Upon payment of all or any portion of
the Guaranteed Obligations, Guarantor’s obligations under this Guaranty shall
continue and remain in full force and effect if all or any part of such payment
is, pursuant to any Insolvency Proceeding or otherwise, avoided or recovered
directly or indirectly from Buyer as a preference, fraudulent transfer, or
otherwise, irrespective of (a) any notice of revocation given by Guarantor prior
to such avoidance or recovery, or (b) payment in full of the Transactions.
Guarantor’s liability under this Guaranty shall continue until all periods have
expired within which Buyer could (on account of Insolvency Proceedings, whether
or not then pending, affecting Seller or any other person) be required to
return, repay, or disgorge any amount paid at any time on account of the
Guaranteed Obligations.
15.    Financial Information. Guarantor shall deliver to Buyer the financial
statements and information required to be delivered by Guarantor pursuant to
Section 11(k) of the Repurchase Agreement.
16.    Consent to Jurisdiction. Each party irrevocably and unconditionally (i)
submits to the non-exclusive jurisdiction of any United States Federal or New
York State court sitting in New York County, and any appellate court from any
such court, solely for the purpose of any suit, action or proceeding brought to
enforce its obligations under this Guaranty or relating in any way to this
Guaranty or any Transaction and (ii) waives, to the fullest extent it may
effectively do so, any defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.
17.    Merger; No Conditions; Amendments. This Guaranty and the documents
referred to herein contain the entire agreement among the parties with respect
to the matters set forth in this Guaranty. This Guaranty supersedes all prior
agreements among the parties with respect to the matters set forth in this
Guaranty. No course of prior dealings among the parties, no usage of trade, and
no parol or extrinsic evidence of any nature shall be used to supplement,
modify, or vary any terms of this Guaranty. This Guaranty is unconditional.
There are no unsatisfied conditions to the full effectiveness of this Guaranty.
No terms or provisions of this Guaranty may be changed, waived, revoked, or
amended without Buyer’s written agreement. If any provision of this Guaranty is
determined to be unenforceable, then all other provisions of this Guaranty shall
remain fully effective.
18.    Enforcement. In the event of any Proceeding between Seller or Guarantor
and Buyer in which Buyer enforces or attempts to enforce this Guaranty or the
Transactions against Seller or Guarantor, or in the event of any Guarantor
Litigation, Guarantor shall reimburse Buyer for all Legal Costs of such
Proceeding.
19.    Fundamental Changes. Guarantor shall not (a) wind up, liquidate, or
dissolve its affairs, (b) enter into any transaction of merger or consolidation
that would result in a Change of Control, or (c) sell, lease, or otherwise
dispose of (or agree to sell, lease or dispose) all or substantially all of its
property or assets, in each case, without Buyer’s prior written consent,
provided that the foregoing shall not restrict Guarantor from originating,
buying, or selling real estate mortgage, mezzanine, or other loans (or any
interest therein), or accepting full or partial payment in respect thereof, or
releasing any collateral securing loans, in each case in the ordinary course of
Guarantor’s business operation.
20.    Further Assurances. Guarantor shall execute and deliver such further
documents, and perform such further acts, as Buyer may request to achieve the
intent of the parties as expressed in this Guaranty, provided in each case that
any such documentation is consistent with this Guaranty and with the Transaction
Documents and does not increase Guarantor’s liabilities or obligations or
decrease Guarantor’s rights, in other than a de minimis manner.
21.    Counterparts. This Guaranty may be executed in counterparts.
22.    WAIVER OF TRIAL BY JURY.EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS GUARANTY, ANY OTHER TRANSACTION DOCUMENT OR ANY
INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR THEREUNDER.
23.    Set Off. Buyer is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all amounts
held by Buyer or any Affiliate of Buyer and any other obligations at any time
owing by Buyer or an Affiliate of Buyer to or for the credit or the account of
Guarantor against any of or all obligations of Guarantor now or hereafter that
have become due and owing under this Agreement irrespective of whether or not
Buyer shall have made any demand under this Guaranty (and without prior notice
to Guarantor), whereupon such obligations owing by Buyer or its Affiliates to
Guarantor shall, to the extent (and only to the extent) of such set off actually
made by Buyer, be discharged. The rights of Buyer under this Section 23 are in
addition to other rights and remedies (including other rights of setoff) which
Buyer may have.
24.    Miscellaneous.
(a)    Assignability. Buyer may assign this Guaranty (in whole or in party) to
any successor to Buyer under the Repurchase Agreement, and any assignment of
Buyer’s obligations permitted under the Repurchase Agreement or any portion
thereof by Buyer shall operate to vest in the assignee, the rights and powers of
Buyer hereunder to the extent of such assignment. This Guaranty shall benefit
Buyer and its successors and permitted assigns and shall bind Guarantor and its
successors and permitted assigns. Guarantor may not assign this Guaranty in
whole or in party without the prior written consent of Buyer
(b)    Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (a) hand delivery, with proof of attempted
delivery, (b) certified or registered United States mail, postage prepaid, (c)
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of attempted delivery, or (d) by telecopier or e-mail (with
answerback acknowledged) provided that such telecopied notice must also be
delivered by one of the means set forth in (a), (b) or (c) above, to the address
above or at such other address and person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section 24(b). A notice shall
be deemed to have been given: (a) in the case of hand delivery, at the time of
delivery, (b) in the case of registered or certified mail, when delivered or the
first attempted delivery on a Business Day, (c) in the case of expedited prepaid
delivery upon the first attempted delivery on a Business Day, or (d) in the case
telecopier, upon receipt of answerback confirmation, provided that such
telecopied notice was also delivered as required in this Section 24(b). A party
receiving a notice which does not comply with the technical requirements for
notice under this Section 24(b) may elect to waive any deficiencies and treat
the notice as having been properly given.
(c)    Governing Law; Interpretation. This Guaranty shall be governed by the
laws of the State of New York without giving effect to the conflict of laws
principles thereof that would result in the application of any law other than
the law of the State of New York. The word “include” and its variants shall be
interpreted in each case as if followed by the words “without limitation.”
25.    Business Purposes. Guarantor acknowledges that this Guaranty is executed
and delivered for business and commercial purposes, and not for personal,
family, household, consumer, or agricultural purposes. Guarantor acknowledges
that Guarantor is not entitled to, and does not require the benefits of, any
rights, protections, or disclosures that would or may be required if this
Guaranty were given for personal, family, household, consumer, or agricultural
purposes. Guarantor acknowledges that none of Guarantor’s obligation(s) under
this Guaranty constitute(s) a “debt” within the meaning of the United States
Fair Debt Collection Practices Act, 15 U.S.C. § 1692a(5), and accordingly
compliance with the requirements of such Act is not required if Buyer (directly
or acting through its counsel) makes any demand or commences any action to
enforce this Guaranty.
26.    No Third-Party Beneficiaries. This Guaranty is executed and delivered for
the benefit of Buyer and its successors, and permitted assigns, and is not
intended to benefit any third party.
27.    CERTAIN ACKNOWLEDGMENTS BY GUARANTOR. GUARANTOR ACKNOWLEDGES THAT BEFORE
EXECUTING THIS GUARANTY: (A) GUARANTOR HAS HAD THE OPPORTUNITY TO REVIEW IT WITH
AN ATTORNEY OF GUARANTOR’S CHOICE; (B) BUYER HAS RECOMMENDED TO GUARANTOR THAT
GUARANTOR OBTAIN SEPARATE COUNSEL, INDEPENDENT OF SELLER’S COUNSEL, REGARDING
THIS GUARANTY; AND (C) GUARANTOR HAS CAREFULLY READ THIS GUARANTY AND UNDERSTOOD
THE MEANING AND EFFECT OF ITS TERMS, INCLUDING ALL WAIVERS AND ACKNOWLEDGMENTS
CONTAINED IN THIS GUARANTY AND THE FULL EFFECT OF SUCH WAIVERS AND THE SCOPE OF
GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY.







IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first indicated above.


GUARANTOR:
ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation




By: /s/ Tae-Sik Yoon    
Name: Tae-Sik Yoon    
Title: Chief Financial Officer    


    


[Signatures continue on the following page.]





Acknowledgement:
U.S. BANK NATIONAL ASSOCIATION




By: /s/ Jason Cohan    
Name: Jason Cohan
Title: Assistant VP








































15488715_3LEGAL02/36519115v4